COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Richard Vincent Letizia

Appellate case number:       01-16-00808-CR

Trial court case number:     2112524

Trial court:                 County Criminal Court at Law No. 10 of Harris County

        Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas. On May 10, 2018, we directed
appellant, no later than May 30, 2018, (1) to notify the Clerk of this Court that he adopts
the “Brief for Appellant,” filed in this appeal on February 27, 2016; or (2) to file an
amended brief pro se. On May 31, 2018, we granted appellant’s motion for an extension
of time and directed appellant to notify the Clerk of this Court that he adopts the
previously filed “Brief for Appellant” or to file an amended brief pro se no later than July
23, 2018, with no further extensions absent extraordinary circumstances. Appellant has
filed a second motion for an extension of time. We grant the motion.
      No later than Tuesday, August 7, 2018, appellant is directed (1) to notify the
Clerk of this Court that he adopts the “Brief for Appellant,” filed in this appeal on
February 27, 2016; or (2) to file an amended brief pro se.1 No further extensions will
be granted absent extraordinary circumstances.
       The Clerk of this Court is directed to deliver to appellant, at the most recent
address he has provided, a copy of the one-volume reporter’s record of the June 12, 2018
hearing, filed in this Court on July 3, 2018.



1
       Any brief that appellant files must comply with the applicable provisions of the Texas
       Rules of Appellate Procedure, including Rule 38.1, which sets out the requirements for an
       appellant’s brief. See TEX. R. APP. P. 38.1.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: July 12, 2018